Exhibit 10.9

LEGG MASON, INC.

1996 EQUITY INCENTIVE PLAN

(As Amended July 27, 1999, July 20, 2004 and March 28, 2006)

1. Purpose

The purpose of the Plan is to provide motivation to Key Employees of the Company
and its Subsidiaries to put forth maximum efforts toward the continued growth,
profitability, and success of the Company and its Subsidiaries by providing
incentives to such Key Employees through the ownership and performance of the
Common Stock or Common Stock derivatives of the Company. Toward this objective,
the Committee may grant stock options, stock appreciation rights, Stock Awards,
performance units, performance shares, and/or other incentive awards to Key
Employees of the Company and its Subsidiaries on the terms and subject to the
conditions set forth in the Plan.

2. Definitions

2.1 “Award” means any form of stock option, stock appreciation right, Stock
Award, performance unit, performance shares or other incentive award granted
under the Plan, whether individually, in combination, or in tandem, to a
Participant by the Committee pursuant to such terms, conditions, restrictions,
and/or limitations, if any, as the Committee may establish by the Award Notice
or otherwise.

2.2 “Award Notice” means a written notice from the Company to a Participant that
establishes the terms, conditions, restrictions, and/or limitations applicable
to an Award in addition to those established by this Plan and by the Committee’s
exercise of its administrative powers.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.5 “Committee” means the Compensation Committee of the Board, or such other
committee designated by the Board, authorized to administer the Plan under
paragraph 3 hereof. So long as required by law, the Committee shall consist of
not less than two members, each of whom shall be a “disinterested person” within
the meaning of Rule 16b-3 promulgated under Section 16 of the Exchange Act and
an “outside director” within the meaning of Section 162(m) of the Code and
related Treasury regulations. The Committee shall from time to time designate
the Key Employees who shall be eligible for Awards pursuant to this Plan.

2.6 “Common Stock” means common stock, par value $.10 per share, of the Company.

2.7 “Company” means Legg Mason, Inc.



--------------------------------------------------------------------------------

2.8 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.9 “Key Employee” means officers of the Company or a Subsidiary and any other
employee of the Company or a Subsidiary so designated by the Committee.

2.10 “Participant” means any individual to whom an Award has been granted by the
Committee under this Plan.

2.11 “Plan” means the Legg Mason, Inc. 1996 Equity Incentive Plan.

2.12 “Stock Award” means an award granted pursuant to paragraph 10 hereof in the
form of shares of Common Stock, Common Stock derivatives, restricted shares of
Common Stock, and/or Units of Common Stock.

2.13 “Subsidiary” means a corporation or other business entity in which the
Company directly or indirectly has an ownership interest of 50 percent or more.

2.14 “Unit” means a bookkeeping entry used by the Company to record and account
for the grant of the following Awards until such time as the Award is paid,
cancelled, forfeited or terminated, as the case may be: Units of Common Stock,
performance units, and performance shares which are expressed in terms of Units
of Common Stock.

3. Administration

The Plan shall be administered by the Committee. The Committee shall have the
authority to (a) interpret the Plan and make factual determinations;
(b) establish or amend such rules and regulations as it deems necessary for the
proper operation and administration of the Plan; (c) select Key Employees to
receive Awards under the Plan; (d) determine the form of an Award, whether a
stock option, stock appreciation right, Stock Award, performance unit,
performance share, or other incentive award established by the Committee in
accordance with clause (h) below, the number of shares or Units subject to the
Award, all the terms, conditions, restrictions and/or limitations, if any, of an
Award, including the time and conditions of exercise or vesting, and the terms
of any Award Notice, which may include the waiver or amendment of prior terms
and conditions or acceleration or early vesting or payment of an Award under
certain circumstances determined by the Committee; (e) determine whether Awards
will be granted individually, in combination or in tandem; (f) grant waivers of
Plan terms, conditions, restrictions, and limitations; (g) accelerate the
vesting, exercise, or payment of an Award or the performance period of an Award
when such action or actions would be in the best interest of the Company;
(h) establish such other types of Awards, besides those specifically enumerated
in paragraph 2.1 hereof, which the Committee determines are consistent with the
Plan’s purpose; and (i) take any and all other action it deems necessary or
advisable for the proper operation or administration of the Plan. All
determinations of the Committee shall be made by a majority of its members, and
its determinations shall be final, binding and conclusive. All actions required
of the Committee under the Plan shall be made in the Committee’s sole
discretion, not in a fiduciary capacity and need not be uniformly applied to
other persons, including similarly

 

2



--------------------------------------------------------------------------------

situated persons. The Committee, in its discretion, may delegate its authority
and duties under the Plan to the Chief Executive Officer and/or to other senior
officers of the Company under such conditions and/or subject to such limitations
as the Committee may establish; provided, however, that only the Committee may
select and grant Awards to Participants who are subject to Section 16 of the
Exchange Act or to whom Section 162(m) of the Code applies.

4. Eligibility

Any Key Employee is eligible to become a Participant of the Plan.

5. Shares Available

The maximum number of shares of Common Stock, $0.10 par value per share, of the
Company which shall be available for grant of Awards under the Plan (including
incentive stock options) during its term shall not exceed 16,000,000 (such
amount shall be subject to adjustment as provided in paragraph 20 for events
occurring after July 27, 1999). Notwithstanding anything in the Plan to the
contrary, the maximum aggregate number of shares of Common Stock that shall be
granted under the Plan to any one individual during any calendar year shall be
250,000. (Such amount shall be subject to adjustment as provided in paragraph
20.) Any shares of Common Stock related to Awards which terminate by expiration,
forfeiture, cancellation or otherwise without the issuance of shares, are
settled in cash in lieu of Common Stock, or are exchanged in the Committee’s
discretion for Awards not involving Common Stock, shall be available again for
grant under the Plan. Further, any shares of Common Stock which are used by a
Participant for the full or partial payment to the Company of the purchase price
of shares of Common Stock upon exercise of a stock option, or for any
withholding taxes due as a result of such exercise, shall again be available for
Awards under the Plan. Similarly, shares of Common Stock with respect to which a
stock appreciation right (“SAR”) has been exercised and paid in cash shall again
be available for grant under the Plan. The shares of Common Stock available for
issuance under the Plan may be authorized and unissued shares or treasury
shares.

6. Term

The Plan shall become effective as of April 18, 1996, subject to its approval by
the Company’s shareholders at the 1996 Annual Meeting. No Awards shall be
exercisable or payable before approval of the Plan has been obtained from the
Company’s shareholders. Awards shall not be granted pursuant to the Plan after
April 20, 2014.

7. Participation

The Committee shall select, from time to time, Participants from those Key
Employees who, in the opinion of the Committee, can further the Plan’s purposes.
Once a Participant is so selected, the Committee shall determine the type or
types of Awards to be made to the Participant and shall establish in the related
Award Notices the terms, conditions, restrictions and/or limitations, if any,
applicable to the Awards in addition to those set forth in this Plan and the
administrative rules and regulations issued by the Committee.

 

3



--------------------------------------------------------------------------------

8. Stock Options

(a) Grants. Awards may be granted in the form of stock options to purchase
Common Stock or Common Stock derivatives. These stock options may be incentive
stock options within the meaning of Section 422 of the Code or non-qualified
stock options (i.e., stock options which are not incentive stock options), or a
combination of both.

(b) Terms and Conditions of Options. An option shall be exercisable in whole or
in such installments and at such times as may be determined by the Committee.
The price at which Common Stock may be purchased upon exercise of a stock option
shall be established by the Committee, but such price shall not be less than 50
percent of the fair market value of the Common Stock, as determined by the
Committee, on the date of the stock option’s grant.

(c) Restrictions Relating to Incentive Stock Options. Stock options issued in
the form of incentive stock options shall, in addition to being subject to all
applicable terms, conditions, restrictions and/or limitations established by the
Committee, comply with Section 422 of the Code. Accordingly, to the extent that
the aggregate fair market value (determined at the time the option was granted)
of the Common Stock with respect to which incentive stock options are
exercisable for the first time by a Participant during any calendar year (under
this Plan or any other plan of the Company or any of its Subsidiaries) exceeds
$100,000 (or such other limit as may be required by the Code), then such option
as to the excess shall be treated as a nonqualified stock option. Further, the
per share option price of an incentive stock option shall not be less than 100
percent of the fair market value of the Common Stock, as determined by the
Committee, on the date of the grant. An incentive stock option shall not be
granted to any Participant who is not an employee of the Company or any
“subsidiary” (within the meaning of section 424(f) of the Code). An incentive
stock option shall not be granted to any employee who, at the time of grant,
owns stock possessing more than 10 percent of the total combined voting power of
all classes of stock of the Company or any “parent” or “subsidiary” of the
Company (within the meaning of section 424(f) of the Code), unless the purchase
price per share is not less than 110% of the fair market value of Common Stock
on the date of grant and the option exercise period is not more than five years
from the date of grant. Otherwise, each option shall expire not later than ten
years from its date of grant.

(d) Additional Terms and Conditions. The Committee may, by way of the Award
Notice or otherwise, establish such other terms, conditions, restrictions and/or
limitations, if any, of any stock option Award, provided they are not
inconsistent with the Plan.

(e) Exercise. Upon exercise, the option price of a stock option may be paid
(i) in cash or by check, bank draft or money order payable to the order of the
Company; (ii) in shares of Common Stock or shares of restricted Common Stock as
to which restrictions have lapsed; (iii) a combination of the foregoing; or
(iv) such other consideration as the Committee may deem appropriate. Subject to
the discretion of the Committee, any option granted under the Plan may be
exercised by a broker-dealer acting on behalf of a Participant if (i) the
broker-dealer has received from the Participant or the Company a fully- and
duly-endorsed agreement evidencing

 

4



--------------------------------------------------------------------------------

such option and instructions signed by the Participant requesting the Company to
deliver the shares of Common Stock subject to such option to the broker-dealer
on behalf of the Participant and specifying the account into which such shares
should be deposited, (ii) adequate provision has been made with respect to the
payment of any withholding taxes due upon such exercise or, in the case of an
incentive stock option, the disposition of such shares and (iii) the
broker-dealer and the Participant have otherwise complied with
Section 220.3(e)(4) of Regulation T, 12 CFR Part 220 and any successor rules and
regulations applicable to such exercise. The Committee shall establish
appropriate methods for accepting Common Stock, whether restricted or
unrestricted, and may impose such conditions as it deems appropriate on the use
of such Common Stock to exercise a stock option.

(f) Rule 16b-3 Restrictions. A Participant who is a director or officer subject
to Section 16 of the Exchange Act shall be required to exercise stock options in
accordance with the requirements of Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.

9. Stock Appreciation Rights

(a) Grants. Awards may be granted in the form of stock appreciation rights
(“SARs”). An SAR may be granted in tandem with all or a portion of a related
stock option under the Plan (“Tandem SARs”), or may be granted separately
(“Freestanding SARs”). A Tandem SAR may be granted either at the time of the
grant of the related stock option or at any time thereafter during the term of
the stock option. SARs shall entitle the recipient to receive a payment equal to
the appreciation in market value of a stated number of shares of Common Stock
from the exercise price to the market value on the date of exercise. In the case
of SARs granted in tandem with stock options granted prior to the grant of such
SARs, the appreciation in value is from the option price of such related stock
option to the market value on the date of exercise. No SAR may be exercised for
cash by an officer or director of the Company who is subject to Section 16 of
the Exchange Act, except in accordance with Rule 16b-3 under the Exchange Act,
as such Rule may be amended from time to time.

(b) Terms and Conditions of Tandem SARS. A Tandem SAR shall be exercisable to
the extent, and only to the extent, that the related stock option is
exercisable, and the “exercise price” of such an SAR (the base from which the
value of the SAR is measured at its exercise) shall be the option price under
the related stock option. However, at no time shall a Tandem SAR be issued if
the option price of its related stock option is less than 50 percent of the fair
market value of the Common Stock, as determined by the Committee, on the date of
the Tandem SAR’s grant. If a related stock option is exercised as to some or all
of the shares covered by the Award, the related Tandem SAR, if any, shall be
cancelled automatically to the extent of the number of shares covered by the
stock option exercise. Upon exercise of a Tandem SAR as to some or all of the
shares covered by the Award, the related stock option shall be cancelled
automatically to the extent of the number of shares covered by such exercise,
and such shares shall again be eligible for grant in accordance with paragraph 5
hereof, except to the extent any shares of Common Stock are issued to settle the
SAR.

 

5



--------------------------------------------------------------------------------

(c) Terms and Conditions of Freestanding SARS. Freestanding SARs shall be
exercisable in whole or in such installments and at such times as may be
determined by the Committee and designated in the Award Notice. The exercise
price of a Freestanding SAR shall also be determined by the Committee; provided,
however, that such price shall not be less than 50 percent of the fair market
value of the Common Stock, as determined by the Committee, on the date of the
Freestanding SAR’s grant.

(d) Deemed Exercise. The Committee may provide that an SAR shall be deemed to be
exercised at the close of business on the scheduled expiration date of such SAR,
if at such time the SAR by its terms remains exercisable and, if exercised,
would result in a payment to the holder of such SAR.

(e) Additional Terms and Conditions. The Committee may, by way of the Award
Notice or otherwise, determine such other terms, conditions, restrictions and/or
limitations, if any, of any SAR Award, provided they are not inconsistent with
the Plan.

10. Stock Awards

(a) Grants. Awards may be granted in the form of Stock Awards. Stock Awards may
consist of grants of Common Stock or Common Stock derivatives, and may be
granted either for consideration or for no consideration, as determined in the
sole discretion of the Committee. Stock Awards shall be awarded in such numbers
and at such time during the term of the Plan as the Committee shall determine.

(b) Terms and Conditions of Awards. Stock Awards shall be subject to such terms,
conditions, restrictions, and/or limitations, if any, as the Committee deems
appropriate including, but not by way of limitation, restrictions on
transferability and continued employment. The Committee may modify or accelerate
the delivery of a Stock Award under such circumstances as it deems appropriate,
unless the Stock Award is subject to the provisions of paragraph 13.

(c) Rights as Shareholders. During the period in which any restricted shares of
Common Stock are subject to the restrictions imposed under paragraph 10(b), the
Committee may, in its discretion, grant to the Participant to whom such
restricted shares have been awarded all or any of the rights of a shareholder
with respect to such shares, including, but not by way of limitation, the right
to vote such shares and to receive dividends.

(d) Evidence of Award. Any Stock Award granted under the Plan may be evidenced
in such manner as the Committee deems appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates.

11. Performance Units

(a) Grants. Awards may be granted in the form of performance units. Performance
units, as that term is used in this Plan, shall refer to Units valued by
reference to designated criteria established by the Committee, other than Common
Stock.

 

6



--------------------------------------------------------------------------------

(b) Performance Criteria. Performance units shall be contingent on the
attainment during a performance period of certain performance objectives. The
length of the performance period, the performance objectives to be achieved
during the performance period, and the measure of whether and to what degree
such objectives have been attained shall be conclusively determined by the
Committee in the exercise of its absolute discretion. Subject to the
requirements of paragraph 13, if applicable, performance objectives may be
revised by the Committee, at such times as it deems appropriate during the
performance period, in order to take into consideration any unforeseen events or
changes in circumstances.

(c) Additional Terms and Conditions. The Committee may, by way of the Award
Notice or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of performance units, provided they are
not inconsistent with the Plan.

12. Performance Shares

(a) Grants. Awards may be granted in the form of performance shares. Performance
shares, as that term is used in this Plan, shall refer to shares of Common Stock
or Units which are expressed in terms of Common Stock.

(b) Performance Criteria. Performance shares shall be contingent upon the
attainment during a performance period of certain performance objectives. The
length of the performance period, the performance objectives to be achieved
during the performance period, and the measure of whether and to what degree
such objectives have been attained shall be conclusively determined by the
Committee in the exercise of its absolute discretion. Subject to the
requirements of paragraph 13, if applicable, performance objectives may be
revised by the Committee, at such times as it deems appropriate during the
performance period, in order to take into consideration any unforeseen events or
changes in circumstances.

(c) Additional Terms and Conditions. The Committee may, by way of the Award
Notice or otherwise, determine such other terms, conditions, restrictions and/or
limitations, if any, of any Award of performance shares, provided they are not
inconsistent with the Plan.

13. Provisions Applicable to Section 162(m) Participants

(a) Designation of Participants and Goals. Within 90 days after the start of
each fiscal year (or by such other time as may be required or permitted by
Section 162(m) of the Code), the Committee shall, in writing: (i) designate the
Participants for whom the grant of Stock Awards, performance units, or
performance shares (and the entitlement to dividends or dividend equivalents
with respect to such Awards, if any), or the forgiveness of any loan pursuant to
paragraph 14, shall be subject to this paragraph 13; (ii) select the performance
goal or goals applicable to the fiscal year or years included within any
performance period; (iii) establish the

 

7



--------------------------------------------------------------------------------

number or amount of Stock Awards, performance units and performance shares which
may be earned or the amount of any loan which may be forgiven, for such year or
such years within a performance period by each such Participant; (iv) specify
the relationship between performance goals and the amount or number of Stock
Awards, performance units or performance shares to be earned by each such
Participant, or the amount of the forgiveness of any loan made under paragraph
14, for such year or period and (v) the method for computing the amount or
number of Stock Awards, performance units or performance shares payable, or the
amount of any loan which may be forgiven, if the performance goals are attained.

The Committee may specify that the amount or number of Stock Awards, performance
units and performance shares (and the entitlement to dividends or dividend
equivalents with respect to such Awards, if any) will be earned, or that the
amount of any loan will be forgiven, if the applicable target is achieved for
one goal or for any one of a number of goals for a fiscal year or years within a
performance period. The Committee may also provide that the amount or number of
Stock Awards, performance units and performance shares to be earned, or the
amount of any loan forgiven, for a given fiscal year or years within a
performance period will vary based upon different levels of achievement of the
applicable performance targets.

(b) Performance Criteria. For purposes of this paragraph 13, performance goals
shall be limited to one or more of the following: (i) future economic value per
share of Common Stock, (ii) earnings per shares, (iii) return on average common
equity, (iv) pre-tax income, (v) pre-tax operating income, (vi) net revenue,
(vii) net income, (viii) profits before taxes, (ix) book value per share,
(x) stock price and (xi) earnings available to common stockholders.

(c) Annual Payment. Following the completion of each fiscal year or completion
of a performance period, the Committee shall certify in writing whether the
applicable performance goals have been achieved for such year or performance
period and the amount or number of Stock Awards, performance shares or
performance units, if any, payable to a Participant or the amount of any loan
forgiven with respect to a Participant for such fiscal year or performance
period. The amounts due to a Participant to whom this paragraph 13 applies will
be paid following the end of the applicable fiscal year or performance period
after such certification by the Committee. In determining the amount due to a
Participant, or the amount of any loan forgiven on with respect to a
Participant, to whom this paragraph applies for a given fiscal year or
performance period, the Committee shall have the right to reduce (but not to
increase) the amount payable or forgiven at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the year.

(d) Restrictions. Anything in this paragraph 13 to the contrary notwithstanding,
the maximum annual amount that may be paid to a Participant or the maximum
amount of any loan that may be forgiven under the Plan for (i) the fiscal year
in which the Plan is approved by the Stockholders of the Company shall equal no
more than $2,000,000 and (ii) each subsequent fiscal year shall equal 110% of
such maximum amount for the preceding fiscal year; provided that the maximum
annual amount determined under this paragraph 13 shall be determined without
regard to the value of any stock options granted to a Participant under the
Plan.

 

8



--------------------------------------------------------------------------------

(e) Adjustment for Non-Recurring Items, Etc. Notwithstanding anything herein to
the contrary, if the Company’s financial performance is affected by any event
that is of a non-recurring nature, the Committee in its sole discretion may make
such adjustments in the financial criteria as it shall determine to be equitable
and appropriate in order to make the calculations of Awards, as nearly as may be
practicable, equivalent to the calculation that would have been made without
regard to such event. In the event of a significant change of the business or
assets of the Company under circumstances involving an acquisition or a merger,
consolidation or similar transaction, the Committee shall, in good faith,
recommend to the Board for approval such revisions to the financial criteria and
the other terms and conditions used in calculating Awards for the then current
Plan Year as it reasonably deems appropriate in light of any such change.

(f) Repeal of Section 162(m). Without further action by the Board, the
provisions of this paragraph 13 shall cease to apply on the effective date of
the repeal of Section 162(m) of the Code (and any successor provision thereto).

14. Loans

The Committee may authorize the making of loans or cash payments to Participants
in connection with any Award under the Plan, the exercise of a stock option or
the payment of consideration in connection with a Stock Award, which loan may be
secured by any security, including Common Stock or Common Stock derivatives,
underlying or related to such Award or payment (provided that such loan shall
not exceed the fair market value of the security subject to such Award or so
purchased), and which may be forgiven upon such terms and conditions as the
Committee may establish at the time of such loans or at any time thereafter,
including the attainment of a performance goal or goals pursuant to paragraph
13.

15. Payment of Awards

At the discretion of the Committee, payment of Awards may be made in cash,
Common Stock, Common Stock derivatives, a combination of any of the foregoing,
or any other form of property as the Committee shall determine; provided that,
unless otherwise expressly stated in the Award Notice for a specific Award and
other than payments for partial shares of Common Stock, all Awards that are
stock options, stock settled SARs, Stock Awards (including restricted shares of
Common Stock) and performance units or performance shares payable in shares of
Common Stock shall be paid in shares of Common Stock or Common Stock derivatives
and not cash or any other form of property. In addition, payment of Awards may
include such terms, conditions, restrictions, and/or limitations, if any, as the
Committee deems appropriate, including, in the case of Awards paid in the form
of Common Stock, restrictions on transfer and forfeiture provisions. Further,
payment of Awards may be made in the form of a lump sum or installments, as
determined by the Committee.

 

9



--------------------------------------------------------------------------------

16. Dividends and Dividend Equivalents

If an Award is granted in the form of a Stock Award, stock option, or
performance share, or in the form of any other stock-based grant, the Committee
may choose, at the time of the grant of the Award or any time thereafter up to
the time of the Award’s payment, to include as part of such Award an entitlement
to receive dividends or dividend equivalents, subject to such terms, conditions,
restrictions, and/or limitations, if any, as the Committee may establish.
Dividends and dividend equivalents shall be paid in such form and manner (i.e.,
lump sum or installments), and at such time as the Committee shall determine.
All dividends or dividend equivalents which are not paid currently may, at the
Committee’s discretion, accrue interest, be reinvested into additional shares of
Common Stock or, in the case of dividends or dividend equivalents credited in
connection with performance shares, be credited as additional performance shares
and paid to the Participant if and when, and to the extent that, payment is made
pursuant to such Award.

17. Deferral of Awards

At the discretion of the Committee, payment of a Stock Award, performance share,
performance unit, dividend, dividend equivalent, or any portion thereof may be
deferred by a Participant until such time as the Committee may establish. All
such deferrals shall be accomplished by the delivery of a written, irrevocable
election by the Participant at least six months (and in the calendar year) prior
to such time payment would otherwise be made, on a form provided by the Company.
Further, all deferrals shall be made in accordance with administrative
guidelines established by the Committee to ensure that such deferrals comply
with all applicable requirements of the Code and its regulations. Deferred
payments shall be paid in a lump sum or installments, as determined by the
Committee. The Committee may also credit interest, at such rates to be
determined by the Committee, on cash payments that are deferred and credit
dividends or dividend equivalents on deferred payments denominated in the form
of Common Stock.

18. Termination of Employment

If a Participant’s employment with the Company or a Subsidiary terminates for a
reason other than death, disability, retirement, or any approved reason, all
unexercised, unearned, and/or unpaid Awards, including, but not by way of
limitation, Awards earned, but not yet paid, all unpaid dividends and dividend
equivalents, and all interest accrued on the foregoing shall be cancelled or
forfeited, as the case may be, unless the Participant’s Award Notice provides
otherwise. The Committee shall have the authority to promulgate rules and
regulations to (i) determine what events constitute disability, retirement, or
termination for an approved reason for purposes of the Plan, and (ii) determine
the treatment of a Participant under the Plan in the event of his death,
disability, retirement, or termination for an approved reason. Notwithstanding
the foregoing, and to the extent that an incentive stock option is not treated
as a nonqualified stock option by the Committee or under the terms of the Plan,
an incentive stock option may not be exercisable more than 90 days after the
date the Participant terminates employment for any reason; provided, however,
that if the Participant terminates employment because of a disability, the
incentive stock option may not be exercised more than one year after the date of
such termination.

 

10



--------------------------------------------------------------------------------

19. Nonassignability

Unless the Committee determines otherwise, no stock options, SARs, performance
shares or other derivative securities (as defined in the rules and regulations
promulgated under Section 16 of the Exchange Act) awarded under the Plan shall
be subject in any manner to alienation, anticipation, sale, transfer,
assignment, pledge, or encumbrance, except for transfers by will or the laws of
descent and distribution; provided, however, that the Committee may, subject to
such terms and conditions as the Committee shall specify, permit the transfer of
an Award to a Participant’s family members or to one or more trusts established
in whole or in part for the benefit of one or more of such family members;
provided, further, that the restrictions in this sentence shall not apply to the
shares of Common Stock received in connection with an Award after the date that
the restrictions on transferability of such shares set forth in the applicable
Award Notice have lapsed. During the lifetime of the Participant, an Option,
SAR, or similar-type other award shall be exercisable only by him or by the
family member or trust to whom such Option, SAR, or other Award has been
transferred in accordance with the previous sentence.

20. Adjustment of Shares Available

If there is any change in the number of outstanding shares of Common Stock
through the declaration of stock dividends, stock splits or the like, the number
of shares available for Awards, the shares subject to any Award and the option
prices or exercise prices of Awards shall be automatically adjusted. If there is
any change in the number of outstanding shares of Common Stock through any
change in the capital account of the Company, or through any other transaction
referred to in Section 424(a) of the Code, the Committee shall make appropriate
adjustments in the maximum number of shares of Common Stock which may be issued
under the Plan and any adjustments and/or modifications to outstanding Awards as
it deems appropriate. In the event of any other change in the capital structure
or in the Common Stock of the Company, the Committee shall also be authorized to
make such appropriate adjustments in the maximum number of shares of Common
Stock available for issuance under the Plan and any adjustments and/or
modifications to outstanding Awards as it deems appropriate.

21. Withholding Taxes

The Company shall be entitled to deduct from any payment under the Plan,
regardless of the form of such payment, the amount of all applicable income and
employment taxes required by law to be withheld with respect to such payment or
may require the Participant to pay to it such tax prior to and as a condition of
the making of such payment. In accordance with any applicable administrative
guidelines it establishes, the Committee may allow a Participant to pay the
amount of taxes required by law to be withheld from an Award by withholding from
any payment of Common Stock due as a result of such Award, or by permitting the
Participant to deliver to the Company, shares of Common Stock, having a fair
market value, as determined by the Committee, equal to the amount of such
required withholding taxes; provided that if the Participant is a director or
officer who is subject to Section 16 of the Exchange Act, the withholding of
shares of Common Stock must be made in compliance with Rule 16b-3 under the
Exchange Act.

 

11



--------------------------------------------------------------------------------

22. Noncompetition Provision

Unless the Award Notice specifies otherwise, a Participant shall forfeit all
unexercised, unearned, and/or unpaid Awards, including, but not by way of
limitation, Awards earned but not yet paid, all unpaid dividends and dividend
equivalents, and all interest, if any, accrued on the foregoing if, (i) in the
opinion of the Committee, the Participant, without the written consent of the
Company, engages directly or indirectly in any manner or capacity as principal,
agent, partner, officer, director, employee, or otherwise, in any business or
activity competitive with the business conducted by the Company or any
Subsidiary; or (ii) the Participant performs any act or engages in any activity
which in the opinion of the Chief Executive Officer of the Company is inimical
to the best interests of the Company. In addition, the Committee may, in its
discretion, condition the grant, exercise, payment or deferral of any Award,
dividend, or dividend equivalent made under the Plan on a Participant’s
compliance with the terms of this paragraph 22 and any other terms specified by
the Committee in the Award Notice, and cause such a Participant to forfeit any
payment which is deferred or to grant to the Company the right to obtain
equitable relief if the Participant fails to comply with the terms hereof.

23. Amendments to Awards

Subject to the requirements of paragraph 13, the Committee may at any time
unilaterally amend any unexercised, unearned, or unpaid Award, including, but
not by way of limitation, Awards earned but not yet paid, to the extent it deems
appropriate; provided, however, that any such amendment which, in the opinion of
the Committee, is adverse to the Participant shall require the Participant’s
consent.

24. Compliance with Law

Notwithstanding anything contained in this Plan to the contrary, the Company
shall have no obligation to issue or deliver certificates of Common Stock
evidencing Stock Awards or any other Award resulting in the payment of Common
Stock prior to (a) the obtaining of any approval from, or satisfaction of any
waiting period or other condition imposed by, any governmental agency which the
Company shall, in its sole discretion, determine to be necessary or advisable,
(b) the admission of such shares to listing on the stock exchange on which the
Common Stock may be listed, and (c) the completion of any registration or other
qualification of said shares under any state or federal law or ruling of any
governmental body which the Company shall, in its sole discretion, determine to
be necessary or advisable. With respect to persons subject to Section 16 of the
Exchange Act, it is the intent of the Company that the Plan and all transactions
under the Plan comply with all applicable provisions of Rule 16b-3, as the Rule
may be amended or replaced, under the Exchange Act.

 

12



--------------------------------------------------------------------------------

25. No Right to Continued Employment or Grants

Participation in the Plan shall not give any Key Employee any right to remain in
the employ of the Company or any Subsidiary. The Company or, in the case of
employment with a Subsidiary, the Subsidiary, reserves the right to terminate
any Key Employee at any time. Further, the adoption of this Plan shall not be
deemed to give any Key Employee or any other individual any right to be selected
as a Participant or to be granted an Award.

26. Amendment

The Committee may suspend or terminate the Plan at any time. In addition, the
Committee may, from time to time, amend the Plan in any manner, but may not
without Board and shareholder approval adopt any amendment which would
(a) materially increase the benefits accruing to Participants under the Plan,
(b) materially increase the number of shares of Common Stock which may be issued
under the Plan (except as specified in paragraph 19), or (c) materially modify
the requirements as to eligibility for participation in the Plan; and provided
further that the Committee shall not amend the Plan without the approval of the
Board or the shareholders if such approval is required by Rule 16b-3 of the
Exchange Act or Section 162(m) of the Code, in each case as such provisions may
be amended from time to time.

27. Governing Law

The Plan shall be governed by and construed in accordance with the laws of the
State of Maryland except as superseded by applicable Federal Law.

 

13